DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany  on 2017/01/08. It is noted, however, that applicant has not filed a certified copy of the 10 2017 200 139.9 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mausberg (US 2018/0216042 A1) in view of Mausberg (US 2016/0208204 A1).
Regarding claims 9-12,  Mausberg teaches a three phase laundry detergent wipe and a method for manufacturing it (abstract, 13) comprising making a liquid heavy duty detergent comprising polyvalent alcohols such as propylene glycol and glycerol, enzymes and surfactants (tensides) construed as step (a); [12, 14-15, 28: tables], utilizing two different active solids, as a second phase, in particulate form such as zeolite and phyllosilicates; [abstract, 14, claim 12], as components of liquid detergent being naturally insoluble in polyvalent alcohols and applying the detergent to a solid carrier (i.e. a third phase) wipe by impregnation; [12, 14-15].
Regarding claims 9-10, Mausberg does not teach the claimed four phase heavy duty laundry detergent. However, Mausberg-204 teaches a similar three phase cleaning composition comprising the addition of soap (obviously made by saponification fatty acid) to the detergent components; [25: table 1].  At the time before the effective filling date of invention, it would have been obvious to a person of ordinary skill in the art to add soap of Mausberg-204 to Mausberg with the motivation of enhancing the detersive efficacy of the composition wherein the composition as result of saturation (i.e. slating out) would expectedly for another phase that for the composition and the wipe there would be four phase present. 
Furthermore, it should be noted that the addition of soap until oversaturation is construed as a routine laboratory practice.  As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of 
Regarding claim 12,  Mausberg does not teach the bleaching agent.  However, Mausberg-204 teaches that the three phase composition comprises a bleach; [28].  At the time, before the effective filing date, of invention to add bleaching agent of Mausberg-204 to Mausberg with the motivation of enhancing the soil removal power of the cleaning composition, as taught by Mausberg-204 above.
Regarding claims 14-15, Mausberg teaches the solid substrate is made of hydrophobic synthetic fibers, which consists of homopolymeric continuous (i.e. endless) fibers; [claims 13-14].

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over   Mausberg (US 2018/0216042 A1),  Mausberg (US 2016/0208204 A1), as applied to claim 1 and further in view of Mausberg (US 2017/0130176 A1).
Regarding claim 13, Mausberg does not teach the coating of active agents such as enzyme agent.  However, mausberg-176 teaches this limitation by utilizing a coating agent for protecting more sensitive active agents of the composition such as bleaching or enzyme component, with the motivation of preventing their exposure, or waste, before being introduced to the soil cleaning or washing site; [35-36].


Allowable Subject Matter
Claims 1-8 are allowed.  The prior art of record does not teach a method of making a four phase heavy duty laundry detergent as specified by the claimed steps of manufacturing it. Furthermore, with regard to fourth phase, the prior art does not teach this limitation.
                                                 Response to Arguments
Applicant's arguments filed 2021/06 22 have been fully considered but they are not persuasive. Because;
In response to applicant’s main argument (pages 6-8) that the cited “propylene glycol is taught by Mausberg-042 as stabilizer instead of a solubilizer”, it is noted that; I)- applicant has claimed propylene glycol (a polyvalent alcohol) as a solubilizer in comparison to stabilizer of the Mausberg. This is of no issue as long as instant claims’ component limitations correspond to the components of the prior art regardless of their chemical names/properties.  Generally, many chemicals do possess multiple properties at the same time, and depending on their specific application or utility they may indeed be recognized by different names without being devoid of the other characteristics. This is true for polyvinyl alcohol as well.  II)- the argument is received in favorable light, however further review of instant application and disclosure of Mausberg-042 reveals a close similarity between the two in view of the fact that Mausberg-042 does not specifically teach a water solvent either. There is no positive disclosure for presence of water as a solvent independently.  There is disclosures on water insolubility of some used chemicals (only 15 times in the whole document) but none is about water as a solvent. More specifically, instant claims 9 and 11 are devoid of any quantitative amount .  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.A./
Examiner, Art Unit 1767
2021/08/22

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767